Title: From John Adams to Benjamin Rush, 8 October 1809
From: Adams, John
To: Rush, Benjamin



My dear Sir
Quincy October 8. 1809

Bacon the great Bacon was fond of Paradoxes. What could The Old Hunks mean by Great Men having neither Ancestors nor Posterity? Was not Isaac the son and Jacob the Grand son and Joseph the Great Grandson of Abraham? Was not Julius Cæsar the Posterity of the Anchises and Eneas? Was not King William the Posterity of the Great William Prince of orange and of the still greater Admiral Coligni? Was not William Pitt, a great soul surely, the son of Chatham? And Richard the Son of Benjamin I hope will be as great a Man as his Father.—But my Muse Sobrius Esto.
Be pleased to present my kind Thanks to Mr Rush for the Present of his Pamphlet which I have read with great and sincere Pleasure. It is very well written: and with a degree of Candour Moderation and Modesty which is very uncommon at his Age and with his fire. His Argument is every Way unanswerable and if it has not a great Effect in Pensilvania I am greatly mistaken in my Conjectures. The Arbitration Law is so completely absurd that Party and Faction powerful as they are cannot long Support it. Mrs Adams has read it and with so much Approbation that she has read it over again to her Children and Grand Children. She thinks it one of the best Pamphlets she ever read.
Your State of Pensilvania does great Injury to the Union by her Strange Conduct. If she goes on as she has done, she will ultimately ruin the Cause of Republicanism and produce its Division of the Union. You claim for her the Merit of sending back the Tea ships and she has had great merit on several occasions. But her Conduct has been So anomalous her March so much by Fits and Starts, that the rest of the Union knows not the Motives or Principles that govern her, nor when it is Safe to depend upon her.
I am as ever yours

John Adams